Citation Nr: 0613432	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
infections.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied service connection for 
PTSD and denied the veteran's application to reopen claims of 
entitlement to service connection for a skin condition, 
headaches, a stomach condition, sinus infections, bronchitis, 
and a prostate condition.  The veteran perfected a timely 
appeal of these determinations to the Board.

In October 2005, the veteran and his spouse, accompanied by 
the veteran's representative, offered testimony at a hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the 
veteran's application to reopen claims of entitlement to 
service connection for a skin condition, headaches and a 
stomach condition; that same month the veteran was notified 
of the decision and his appellate rights; the veteran did not 
appeal this determination and the decision became final.

2.  No new and material evidence regarding the veteran's 
claims of entitlement to service connection for a skin 
condition, headaches, and a stomach condition has been added 
to the record since the March 2000 RO decision; the evidence 
of record is cumulative and redundant, and does not, when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claims of entitlement to service connection, nor raise a 
reasonable possibility of substantiating the claims.

3.  In an April 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
sinus infections, bronchitis, and a prostate condition; that 
same month the veteran was notified of the decision and his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.

4.  No new and material evidence regarding the veteran's 
claims of entitlement to service connection for sinus 
infections, bronchitis, and a prostate condition has been 
added to the record since the April 2002 RO decision; the 
evidence of record is cumulative and redundant, and does not, 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claims of entitlement to service connection, nor raise a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision denying the veteran's 
application to reopen claims of entitlement to service 
connection for a skin condition, headaches and a stomach 
condition, is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1100 (2005).

2.  New and material evidence has not been received to reopen 
claims of entitlement to service connection for a skin 
condition, headaches, a stomach condition, sinus infections, 
bronchitis, and a prostate condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  With respect to the veteran's application to reopen 
his finally decided claims of service connection, the VCAA 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a finally decided 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in May 2003, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims for service connection and for 
reopening finally decided claims, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that he should send information or evidence 
relevant to his claims to VA.  

In addition, the veteran and his representative were provided 
with a copy of the July 2003 rating decision and the May 2004 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents and the letters sent to the veteran by the 
RO, the veteran was also specifically informed of the 
cumulative evidence previously provided to VA, or obtained by 
VA on his behalf.  

At this point, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and for 
reopening previously denied claims, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's application to reopen his claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (regarding notice for five elements of a claim), and 
38 C.F.R. § 3.159(b) (the content of the notice requirement, 
pertaining to the evidence in the claimant's possession or a 
similar request to that effect).  See also, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this context, it is 
well to observe that the VCAA requires only that the duty to 
notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since March 2000 and April 2002 consists of 
private and VA medical treatment records, the testimony of 
the veteran before the Board, and statements submitted by the 
veteran, his spouse and his representative in support of the 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Analysis.

In this case, the veteran seeks to reopen claims of 
entitlement to service connection for a skin condition, 
headaches, a stomach condition, sinus infections, bronchitis, 
and a prostate condition.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for a skin 
condition, headaches, a stomach condition, sinus infections, 
bronchitis, and a prostate condition.

In this case, with respect to the veteran's claims for a skin 
condition, headaches, and a stomach condition, the evidence 
submitted after March 2000, consists of private and VA 
treatment records, the testimony of the veteran before the 
Board, and statements of the veteran and his representative 
in support of his claims.  The medical treatment records 
indicate that the veteran has been treated for skin 
conditions, to include dry, itchy skin, xerosis, and rosacea.  
The veteran's testimony before the Board indicated that the 
veteran received no treatment in service for a skin 
condition, but that he had been diagnosed with a skin 
condition after service by VA doctors.  The medical evidence 
since March 2000 also indicates continuing treatment for 
headaches and diagnoses of cluster headaches and tension 
headaches.  Finally, the medical evidence since March 2000, 
indicates that the veteran has been diagnosed with GERD, and 
chronic episodic diarrhea.  The veteran testified before the 
Board that his stomach has bothered him for many years, but 
also indicated that that he did not seek treatment for a 
stomach condition in service or within one year of service.  
There is nothing in these records addressing nexus to service 
or length of condition for any of the veteran's conditions, 
with the exception of medical treatment notes indicating that 
the veteran's headache condition may have started between 10 
and 15 years prior to the date of treatment, well after the 
veteran's active service.

With respect to the veteran's sinus, bronchitis and prostate 
claims, the evidence submitted after April 2002, consists of 
private and VA treatment records, the testimony of the 
veteran before the Board, and statements of the veteran and 
his representative in support of his claims.  The medical 
records indicate diagnoses of erectile dysfunction and 
peyronnie's disease, sinus problems and congestion, and acute 
bronchitis.  The veteran testified that he had sinus and 
bronchitis for a long time, and that he had been seen by both 
private and VA physicians, but also indicated no recent 
treatment.  The records submitted to VA after April 2002, do 
not indicate any nexus to service.  In addition, while the 
record does indicate diagnoses of erectile dysfunction and 
peyronnie's disease, there is no indication in the veteran's 
file that he has been diagnosed with a prostate condition.  
The veteran indicated in his testimony that he believed that 
his erectile problems were related to a prostate condition.  
There is no indication in these records that the veteran's 
current conditions are service related. 

Here, the Board observes that the evidence submitted by the 
veteran indicates at the most that the veteran has had 
ongoing treatment and symptoms for his various conditions.  
This evidence is essentially redundant of the evidence before 
the RO at the time of the final RO decisions regarding his 
claims and only indicates continued treatment for his current 
or post-service conditions.  In this regard, the Board notes 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing other 
crucial matters, such as medical nexus, does not constitute 
new and material evidence.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993).  

Based on the foregoing, the Board finds that the evidence, 
submitted since the last final RO decision regarding the 
veteran's claims, contains no evidence that is not cumulative 
and redundant of the evidence before the RO in March 2000 and 
April 2002, respectively, and does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a).  Accordingly, new and material evidence has not 
been submitted and the claims of entitlement to service 
connection for a skin condition, headaches, a stomach 
condition, sinus infections, bronchitis, and a prostate 
condition are not reopened. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for a skin condition, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for headaches, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for a stomach condition, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for sinus infections, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for bronchitis, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for a prostate condition, the 
appeal is denied.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for PTSD must be remanded 
for additional development and adjudication.  

Additional evidence specifically regarding the veteran's 
claimed PTSD, was received in February 2005, after the case 
had been certified to the Board by the agency of original 
jurisdiction (AOJ). This evidence has not first been 
considered by the AOJ. Pursuant to 38 C.F.R. § 20.1304 
(2005), pertinent evidence received by the Board under this 
section requires that the case be returned to the AOJ for 
review, consideration, and preparation of a supplemental 
statement of the case prior to a Board decision, unless the 
appellant has waived AOJ consideration.

The Board notes that in June 1999, revised regulations 
concerning PTSD were published in the Federal Register, which 
reflected the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005); Cohen.  "Credible supporting evidence" does not 
mean that the veteran must definitively establish his 
personal engagement in combat.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997) (in requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  Id.; see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In this case, the veteran has not been diagnosed with PTSD by 
a medical professional, but has been found to have PTSD, and 
symptoms consistent therewith, by a counselor from whom he 
has been receiving treatment.  The record also indicates that 
the veteran served in the Republic of Vietnam, with eleven 
months and 29 days foreign or sea service.  In this regard, 
in his written statements and oral testimony, the veteran 
stated that while in service, he was a quarryman with A 
Company, 815 engineer battalion at Pleiku, Vietnam.  The 
veteran explained that he experienced many mortar attacks, 
with one mortar hitting within 10 feet of him (that did not 
go off).  The veteran also indicated that one time, in 
February or March 1969, five men from B Company (also at 
Pleiku) were killed.  He indicated that, while he himself was 
not harmed in this incident, he was only 400 feet away from 
the attack at the  time.  The veteran also indicated that he 
had been shot at least once, that one friend had been hit by 
shrapnel, and that he had seen many wounded men on convoys.  
In this regard, the Board notes that the veteran is competent 
to report his experiences.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

Despite the foregoing, the veteran's claimed stressors were 
not submitted to the 
U.S. Army and Joint Services  Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), for verification for his alleged 
stressful events in service.  Nor has the veteran been 
afforded a VA examination in connection with his claim.  

For these reasons, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the etiology of any 
psychiatric disorder found to be present, and to determine if 
the veteran's condition is related to or had its onset during 
service.  Pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), such an examination is necessary to adjudicate 
this claim.  Specifically, in the examination report, the 
examiner should offer an opinion as to the likelihood that 
there is a link, established by medical evidence, between the 
veteran's current symptoms and a verified in-service 
stressor.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4), 3.304 (2005).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for PTSD.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  In this regard, the Board notes that 
the veteran has been seen for treatment at the North Little 
Rock Vet Center.  On remand, therefore, the RO should update 
the claims file to include any medical records from this 
facility regarding the veteran's treatment.  In this respect, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, as noted above, during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that treated him 
since service for PTSD, other than those 
whose records are already associated with 
the claims folder, to specifically 
include any records from the North Little 
Rock Vet Center, dated since service.  
Those records should be obtained and 
associated with the claims file.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  With respect to the veteran's claim 
of entitlement to service connection for 
PTSD, the RO should request that the 
veteran provide any additional specific 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed stressful events 
in service.  
      
a. The veteran should be advised 
that this information is necessary 
to obtain supportive evidence of the 
claimed stressful events in service 
and that he must be specific as 
possible, because without such 
details an adequate search for 
verifying information cannot be 
conducted.  
      
b. The veteran should also be 
advised that he may provide buddy 
statements or other corroborating 
testimony that may support his 
stressors.  

c. The RO should afford the veteran 
an opportunity to submit and/or 
identify any alternate available 
sources that may provide credible 
support regarding his claimed 
stressors.  

d. The RO must then review the 
entire claims file, including the 
veteran's medical treatment records 
and previous statements of 
stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare 
a summary of all claimed stressors.  
This summary and all associated 
documents, including the veteran's 
DD Form 214 and service personnel 
records, should be sent to the U. S. 
Army and Joint Services  Records 
Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802.  
The JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors, including, as applicable, 
unit histories for the veteran's 
period of service.  If the RO is 
unable to corroborate a stressor, 
the RO must inform the veteran of 
the results of the requests for 
information about the stressors.

4.  After the above has been 
accomplished, then the RO should make 
arrangements for the veteran to be 
examined by a VA psychiatrist experienced 
in evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorder(s) that are 
present.  It is critical that any 
examiner review the veteran's claims 
file, to include this Remand, so that an 
informed medical judgment can be made.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail. 

a. The examiner should be advised 
that the veteran served in the 
Republic of Vietnam in 1968-1969 and 
maintains that he was exposed to 
hostile mortar and sniper fire, and 
further contends that he saw five 
fellow servicemen in B Company 
killed during an attack in February 
or March 1969 while stationed at 
Pleiku, Vietnam.

b. The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c. If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d. If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, including discussion of the 
entries noted in the veteran's 
service medical records, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

e. A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

5.  After completion of the foregoing, 
the RO should re-adjudicate the 
veteran's claims on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


